NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Argued November 14, 2018 
                               Decided January 22, 2019 
                                             
                                        Before 
 
                      FRANK H. EASTERBROOK, Circuit Judge 
                       
                      DIANE S. SYKES, Circuit Judge 
                       
                      MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 17‐3326 
 
HEIDI RADOSEVICH,                           Appeal from the   
      Plaintiff‐Appellant,                  United States District Court for the 
                                            Eastern District of Wisconsin. 
                                             
      v.                                    No. 16‐C‐1119 
                                             
NANCY A. BERRYHILL,                         William C. Griesbach, 
Acting Commissioner of Social Security,     Chief Judge. 
      Defendant‐Appellee. 
 
                                     O R D E R 

       Heidi Radosevich applied for Disability Insurance Benefits based on a host of 
mental conditions (depression, anxiety, and attention deficit disorder) and physical 
disorders (fibromyalgia and degenerative disc disease). An administrative law judge 
(“ALJ”) found that she was severely impaired by these conditions but still capable of 
working. Because the ALJ erred in formulating the hypothetical question to the 
vocational expert, we reverse the judgment and remand for further proceedings.   
No. 17‐3326                                                                        Page  2 
 
                                     I. Background 

       In 2007 Radosevich slipped on ice in a parking lot and fell on her right side, 
leading to persistent pain in her neck and back, joint dysfunction in her low back and 
right thigh, and mild disc degeneration in her spine. She no longer could work full‐time 
because of the pain, and she ultimately was fired from her job in 2009 due to decreased 
work quality and her inability to work full‐time.   

       In addition to her skeletal ailments, Radosevich also experiences chronic pain 
and migraines. In 2012 doctors diagnosed her with fibromyalgia. Radosevich also 
suffers from attention deficit disorder (“ADD”) and depression that in the past have 
been well controlled with medication but can flare up and affect comprehension, 
memory, and focus.   

        Radosevich can no longer live the active life she had before her fall. Before 2007 
while working a full‐time job in insurance customer service, she cared for her two 
school‐aged sons and maintained her house. But as of 2014 Radosevich reported trouble 
sitting or standing for more than 30 minutes at a time. She stated that she tries to 
vacuum or do laundry, but she gets exhausted easily and must lie down. She sleeps 
only about four hours at night in broken segments, and during the day, she takes a 
three‐hour nap and cannot maintain a routine.   

       From 2009 to 2012, Radosevich went to school to obtain a medical assistant 
associate degree. Near the end of her course of study, she asked her treating physician 
to issue work restrictions to five hours per day so that she could complete an internship 
required to graduate. She completed her degree but has yet to find work.   

        After Radosevich applied for Disability Insurance Benefits in 2012, she 
underwent a psychological evaluation with Dr. Steve Krawiec, the agency’s expert, who 
determined that her depression could interfere with her ability to work—specifically, 
her ability to focus, to persist at tasks, and to maintain an adequate pace. Dr. Krawiec 
also concluded that any heightened anxiety in the workplace could interfere with her 
ability to focus on and carry out responsibilities, and he advised against any workplace 
changes or stressors.   

      In April and September 2013, Drs. Jack Spear and Darrell Snyder, two agency 
psychological experts, reviewed Radosevich’s records and, like Dr. Krawiec, found her 
moderately limited in various elements of concentration, persistence, and pace. 
Dr. Spear found that her depression and ADD would hinder her ability to maintain 
No. 17‐3326                                                                      Page  3 
 
attention and concentration for extended periods and to perform activities within a 
schedule and maintain regular attendance. And Dr. Snyder found that her ADD 
impeded her sustained concentration and also that she would have difficulty 
maintaining attention and concentration, performing activities within a schedule, and 
maintaining regular attendance. Dr. Snyder further concluded that Radosevich would 
have difficulty remembering and carrying out complex tasks but that she could do 
routine, repetitive tasks of one or two steps.   

       Concerning Radosevich’s residual mental functional capacity, Drs. Spear and 
Snyder opined that she was not significantly limited in her ability to carry out “very 
short and simple instructions” and “make simple work‐related decisions.” But both 
identified three areas where she was limited: (1) carrying out complex or detailed 
instructions; (2) coping with changes; and (3) maintaining concentration for an extended 
period so that she could perform tasks within a schedule.   

       The ALJ analyzed Radosevich’s application based on the five‐step process set 
forth in 20 C.F.R. § 404.1520 and found her not disabled. He found that she was not 
engaged in substantial gainful employment (step one); she has severe impairments of 
fibromyalgia, degenerative disc disease, depression, anxiety, and ADD (step two); but 
her impairments did not meet a listing (step three). Despite her limitations, he 
determined that Radosevich had the residual functional capacity (“RFC”) to perform 
light work with “simple, routine, and repetitive tasks, performed in a work 
environment involving only simple, work‐related decisions, and with few, if any, 
workplace changes.”   

        After finding that Radosevich could not perform any past relevant work (step 
four), the ALJ asked the vocational expert about job prospects for a person with 
Radosevich’s background who could perform light work consisting of “simple, work‐
related decisions” with “few, if any, workplace changes.” The expert opined that 
someone with those limitations could work as a mail clerk, ticket taker, or retail sales 
attendant, for which there are a combined 2,304,000 jobs in the national economy. The 
vocational expert testified that no jobs in the national economy would be available for a 
person who would be off task for about an hour and a half during each workday in 
addition to regular breaks. Radosevich appealed and the Appeals Council denied 
review.   

      In the district court, Radosevich argued that the ALJ erred in assessing her RFC 
when he equated her limitations in concentration, persistence, or pace with a restriction 
to simple, routine, repetitive work. The judge upheld the ALJ’s ruling that Radosevich’s 
No. 17‐3326                                                                        Page  4 
 
limitations in concentration, persistence, or pace did not belong in the hypothetical 
question because the RFC is meant to describe the “most a claimant can do” and “not 
the most she can do without difficulty.”   

                                        II. Analysis 

       On appeal Radosevich renews her challenge that the hypothetical question posed 
to the vocational expert by the ALJ was flawed because it did not capture her 
difficulties with concentration, persistence, and pace. First, she claims that the ALJ erred 
in defining her RFC as light work consisting of simple, routine, repetitive tasks without 
mentioning her difficulty staying on task and on a schedule. She also asserts that the 
ALJ ignored Dr. Krawiec’s assessment that she would have difficulties with persistence, 
pace, and focus, even though the ALJ gave Dr. Krawiec’s opinion “significant weight.”   

       The vocational expert must understand the claimant’s limitations, including 
limitations in concentration, persistence, and pace. Moreno v. Berryhill, 882 F.3d 722, 730 
(7th Cir. 2018); O’Connor‐Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010). We have 
“repeatedly rejected the notion” that a hypothetical confining the claimant to simple, 
routine tasks adequately captures limitations in concentration, persistence, and pace. 
Moreno, 882 F.3d at 730 (quoting Yurt v. Colvin, 758 F.3d 850, 858 (7th Cir. 2014)); Stewart 
v. Astrue, 561 F.3d 679, 685 (7th Cir. 2009).   

       Here the hypothetical question posed by the ALJ to the vocational expert was 
incomplete because it did not include any restrictions in concentration, persistence, or 
pace—restrictions that the ALJ acknowledged Radosevich to have suffered moderately. 
The hypothetical included only restrictions to “simple, work‐related decisions” with 
“few, if any, workplace changes,” so it reflected the limitations in Radosevich’s abilities 
to carry out complex or detailed instructions and cope with changes. And although 
Radosevich may have the mental capacity to complete a single, simple task, the 
hypothetical did not capture the limitation in her ability to execute that simple task over 
an extended time. Therefore, we are left with a disconnect between the limitations 
identified by the doctors and the ALJ’s hypothetical to the vocational expert. See Yurt, 
758 F.3d at 859 (remanding where the claimant was moderately limited in multiple 
aspects affecting concentration, persistence, and pace but the hypothetical confined the 
claimant to simple, routine tasks); see also Moreno, 882 F.3d at 730 (remanding where the 
doctors noted moderate difficulties with concentration, persistence, and pace but the 
hypothetical merely limited the claimant to simple, routine tasks with occasional 
workplace changes); O’Connor‐Spinner, 627 F.3d at 617, 620 (remanding where the 
hypothetical of restriction to repetitive tasks with simple instructions required remand 
No. 17‐3326                                                                    Page  5 
 
where the psychologist concluded that the claimant had a moderate limitation on 
concentration, persistence, and pace).   

       Accordingly, we REVERSE the judgment and REMAND to the district court with 
instructions to remand the case to the agency for further proceedings.